Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about March 24, 2003, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted gang assault in the first degree, attempted assault in the second degree and menacing in the third degree, and placed him on probation for 10 months and 21 days, unanimously modified, on the law, to the extent of vacating the finding as to attempted gang assault in the first degree and dismissing that count of the petition, and reducing the finding as to attempted assault in the second degree to attempted assault in the third degree, and otherwise affirmed, without costs.
Except as indicated, the court’s fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility. The credible evidence warranted the conclusion that appellant intended to cause physical injury. However, there was no evidence from which the factfinder could infer that appellant intended to cause serious physical injury, or that he came dangerously close to causing such injury. We have *282considered and rejected appellant’s remaining claims. Concur—Tom, J.P., Andrias, Ellerin and Gonzalez, JJ.